Citation Nr: 0632758	
Decision Date: 10/23/06    Archive Date: 10/31/06

DOCKET NO.  04-23 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an effective date earlier than June 14, 2001, 
for a grant of service connection for thoracolumbar 
impairment with disc disease.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from February 1944 until 
November 1945.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a June 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in New York, 
New York.

Subsequent to the April 2004 statement of the case, the 
veteran submitted additional testimonial evidence in April 
2006.  Such evidence was not accompanied by a waiver of 
Agency of Original Jurisdiction (AOJ) consideration.  
However, the claim need not be returned to the RO for 
readjudication.  Indeed, the only issue in the present case 
is that of entitlement to an effective date earlier than June 
14, 2001 for a grant of service connection for thoracolumbar 
impairment with disc disease.  As a matter of law, any 
communication received subsequent to June 14, 2001, cannot 
serve as a basis for a grant of the benefit sought on appeal.  
Therefore, the veteran is not prejudiced by the fact that his 
claim was not readjudicated by the AOJ following his 2006 
submission.  Appellate review is appropriate at this time.

It is also noted that correspondence dated in April 2006 
reveals a request for an increased rating for the service-
connected thoracolumbar impairment with disc disease.  That 
claim has not yet been adjudicated.  As such, it is referred 
back to the RO for appropriate action.


FINDINGS OF FACT

1.  The veteran separated from active service in November 
1945; he did not raise a claim of entitlement to service 
connection for a low back disability within one year of 
discharge.  

2.  On June 14, 2001, the RO received the veteran's 
application requesting entitlement to service connection for 
a back disability.  

3.  No communication or medical record prior to June 14, 
2001, may be interpreted as an informal claim of entitlement 
to service connection for a low back disability.  


CONCLUSION OF LAW

The criteria for an effective date prior to June 14, 2001, 
for the award of service connection for thoracolumbar 
impairment with disc disease have not been met.  38 U.S.C.A.  
§§ 5103A, 5107(b), 5110 (West 2002); 38 C.F.R. §§ 3.102, 
3.155, 3.159, 3.400 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further regarding notice, on March 3, 2006, the United States 
Court of Appeals for Veterans Claims (Court) issued its 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Court in 
Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Upon receipt of an application for 
"service connection," therefore, the Department of Veterans 
Affairs (VA) is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In the present case, VA satisfied its duty to notify by means 
of a July 2004 letter from the agency of original 
jurisdiction (AOJ) to the appellant.  The letter informed the 
appellant of what evidence was required to substantiate the 
claim and of his and VA's respective duties for obtaining 
evidence.  Such notice included an excerpt of 38 C.F.R. 
§ 3.400, which addresses earlier effective dates, the subject 
of the veteran's appeal.  

It is unclear from the record whether the appellant was 
explicitly asked to provide "any evidence in [his] possession 
that pertains" to his claim.  See 38 C.F.R. § 3.159(b)(1).  
Nevertheless, as a practical matter the Board finds that he 
has been notified of the need to provide such evidence, for 
the following reasons.  The AOJ letters noted above informed 
him that additional information or evidence was needed to 
support his claim, and asked him to send the information or 
evidence to the AOJ.  Under these circumstances, the Board is 
satisfied that the appellant has been adequately informed of 
the need to submit relevant evidence in his possession. 

Regarding the timing of notice, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, 
the unfavorable AOJ decision that is the basis of this appeal 
was decided prior to the issuance of appropriate VCAA notice.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's reports of VA post service treatment and 
examination.  The veteran also submitted a VA Form 21-4142 in 
July 2002 that identified Dr. H. S. M. as a treatment 
provider for his back disability.  However, such treatment 
occurred between 1946 and 1950.  The veteran provided no 
mailing address.  Rather, he indicated that the private 
physician had died over 30 years ago and that he had "no 
idea" of what happened to his records.  Under such 
circumstances, it is not felt that additional efforts are 
required under the VCAA.  Indeed, it appears further 
development would serve no useful purpose and would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran.   See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).

Further regarding the duty to assist, the claims file 
contains the veteran's statements in support of his claim, to 
include testimony provided at an August 2006 videoconference 
hearing before the undersigned.  The Board has carefully 
reviewed such statements and concludes that he has not 
identified further evidence not already of record.  The Board 
has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claim.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Discussion

The Board has reviewed all of the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim.  

A March 2003 rating decision granted a 20 percent evaluation 
for thoracolumbar impairment with degenerative disc disease.  
The veteran contends that he is entitled to an earlier 
effective date for this award of service connection.  

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be on the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. §§ 3.400, 3.400(b)(2).

The effective date of an evaluation and award of compensation 
on an original claim for compensation will be the day 
following separation from active duty service or the date 
entitlement arose if claim is received within 1 year after 
separation from service; otherwise, date of receipt of claim 
or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2). 

In the present case, the veteran separated from active 
service in November 1945.  It is not in dispute that he 
failed to submit a claim of entitlement to service connection 
for a low back disability within one year from his discharge.  
Indeed, he readily conceded this fact at his August 2006 
videoconference hearing.  (Transcript "T," at 3.)  
Therefore, assignment of an effective date back to the day 
following discharge is not possible.  Instead, the 
appropriate effective date is the date of receipt of claim or 
the date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400(b)(2).

Here, the RO received the veteran's application for 
compensation for a low back disability on June 14, 2001.  
Thus, that date serves as the date of claim.  Although the 
evidence of record does not reveal an exact date upon which 
the entitlement arose, the Board notes that such information 
is not required in order to conclude that the June 14, 2001, 
date selected by the RO is the earliest possible effective 
date.  The reason for this is that, if the entitlement arose 
prior to June 14, 2001, then the date of claim would be the 
later of the two, and hence the correct effective date as 
provided by 38 C.F.R. § 3.400(b)(2).  Any evidence showing 
that the entitlement occurred after June 14, 2001, would not 
entitle the veteran to an earlier effective date.   

The Board has also considered whether any evidence of record 
prior to June 14, 2001, could serve as an informal claim in 
order to entitle the veteran to an earlier effective date.  
In this regard, any communication or action, indicating an 
intent to apply for one or more benefits under the laws 
administered by VA, from a claimant, his or her duly 
authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  38 C.F.R. § 3.155 
(2006).

After reviewing the record, the Board concludes that there is 
no testimonial document submitted prior to June 14, 2001, 
indicating an intent to pursue a claim of entitlement to 
service connection for a lumbar spine disability.

It is further noted that, under 38 C.F.R. § 3.157, a report 
of examination or hospitalization will be accepted as an 
informal claim for benefits.  However, the provisions of 38 
C.F.R. § 3.157 only apply once a formal claim for 
compensation or pension has been allowed or compensation 
disallowed because the disability is not compensable.  Here, 
the veteran's June 2001 claim was not pre-dated by an 
adjudication of the type cited in 38 C.F.R. § 3.157(b), and, 
as such, that regulation does not afford a basis for finding 
that his claim, be it formal or informal, of entitlement to 
service connection for a lumbar spine disability was filed 
earlier than June 14, 2001.  38 C.F.R. § 3.157; Crawford v. 
Brown, 5 Vet. App. 33 (1993).  
In any event, even if 38 C.F.R. § 3.157 were applicable here, 
the record contains no medical evidence referable to the low 
back until the November 2002 VA examination.  Because the 
June 14, 2001, effective date for the grant of service 
connection here precedes the November 2002 VA examination, 
such medical evidence could not enable an earlier effective 
date here.

In sum, the presently assigned effective date of June 14, 
2001, is appropriate and there is no basis for an award of 
service connection for a low back disability prior to that 
date.  As the preponderance of the evidence is against the 
claim, the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).




ORDER

Entitlement to an effective date earlier than June 14, 2001, 
for a grant of service connection for thoracolumbar 
impairment with disc disease is denied.





____________________________________________
M. S. SIEGEL
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


